DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments filed on 01/04/2021, claims 21-25 have been amended, claims 1-20 and 26-35 have been cancelled, and new claims 36-50 have been added hereby acknowledged.

3. Applicants arguments with respect to independent claim 21 have been fully considered but are moot based upon the new ground of rejection.

4. Applicant argues that the primary reference Thomas does not discloses the amended feature of claim 21 which recites in part: “the unique recipient identifier comprises a random or pseudo-random sequence of numbers or symbols generated by the verification system processor using a random or pseudo-random number generator and a seed, the seed comprising one or more of an electronic address or physical location associated with the target device, a unique identifier of the target device, a session identifier of a session involving the target device, and a random number identifier”; ………..“authenticating, by the verification system, the unique recipient identifier in the token, as part of the transaction, to verify the target device”.

5. Examiner would like to point out that the new secondary reference Weiss (2012/0240195) teaches the above claimed limitations.

6. Weiss teaches the unique recipient identifier comprises a random or pseudo-random sequence of numbers or symbols generated by the verification system processor using a 

7. Therefore, the combination of Thomas in view of Weiss teaches all the limitations cited in the independent claim 21 (see, the rejection below). 

8. Applicant arguments regarding Bailey reference is moot, because Bailey reference is not being used for rejecting any of the independent claims 21, 36 and 41.

9. Regarding dependent claims 23, 38 and 43, applicant argues that none of the references teach or suggest the limitation cited in claims 23, which recites in part: “sending, by the verification system processor and to the information provider, a surrogate identifier associated with the user identifier rather than the user identifier itself, the surrogate identifier being generated by a random or pseudo-random number generator or a cryptographic hash algorithm”.
 
10. Examiner would like to point out that, the new reference Poon (2012/0150742) in para: 0099-0105 teaches the above claimed limitation (see, the rejection below).

11. Regarding dependent claims 24,39 and 44, applicant argues that none of the references teach or suggest the limitation cited in claims 24, which recites: “updating, by the verification system, a first distributed, encrypted ledger to comprise details of the electronic session and 

12. Examiner would like to point out that, the new reference Eksten (2018/0329693) in para: 0096-0098 and para: 0102-0105 teaches the above claimed limitation (see, the rejection below).

13. Regarding dependent claims 25,40 and 45, applicant argues that none of the references teach or suggest the limitation cited in claims 25, which recites: “the restricted information to comprise one or more of license permission to execute or access software or media content licensed to the user or user device, a user credential, cryptosystem secret, cryptographic secret, a cryptosystem identifier, and financial-related information, wherein the set of restricted information identifier data structures identifies a type, level, and/or amount of restricted information that the target device is authorized or privileged to receive from the information provider, and wherein a first target device is authorized to receive a first type, level, and/or amount of restricted information at the request of the user while a second target device is authorized to receive a second type, level, and/or amount of information at the user’s request”.
 
14. Examiner would like to point out that, Thomas teaches the above claimed limitation in para: 0005 and para: 0008-0014 (see, the rejection below).


                                             Double Patenting
15. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long! 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with his application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

16.    Claims 21-23,25,36-38,40-43,45-50 of this instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1,9,15-19,21 and 23 of the US patent no. 10,157,269 and claims 1,8,14-15,17-18 and 20 of the US patent 

                                Claim Rejections - 35 USC § 103
17. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.    Claims 22, 25, 36, 40-41 and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub.No.2011/0276479) in view of Weiss (US Pub.No.2012/0240195).

19.  Regarding claims 21, 36 and 41 Thomas teaches a method, a verification system and a non-transitory computer readable storage medium, comprising: 
generating, by a verification system processor [element.108 in fig.2], a token comprising a set of recipient data structures and a set of restricted information identifier data structure, the set of recipient data structures comprising a unique identifier of a recipient receiving restricted information and the set of restricted information identifier data structure identifying the restricted information to be provided to a target device (Figs.1-3, Para: 0005 and Para: 0008-0013 teaches generating a merchant or payee code [token herein]. The token consists of payee [recipient] identifier and a product identifier and the service associated with the transaction 
The payment amount, and the user's email, home address, or work address [are the set of restricted information identifier data structure herein], the merchant device [terminal device herein] then receives the payment amount [restricted information herein].
In this transaction, the user's payment information was never transmitted to the merchant. The merchant never having taken possession of the buyer's payment information does not have to incur any liability surrounding its security);

 providing, by the verification system processor, the token to a third party system associated with the target device (Para: 0005 and Para: 0008-0013 teaches the generated token is provided to the merchant device [terminal device herein], the merchant can include the token in an advertisement, announcement, catalog entry, webpage, receipt, invoice, bill, or any other statement about a product or service offered. The token might consist of or be derived from a merchant identifier and a product identifier. A purchaser or buyer of that merchant's product or service may then "push" a payment to that token using a Private Payment System PPS.

receiving, by a verification system processor from a user device associated with a user and as part of an electronic session and transaction, a user identifier and the token; authenticating, by the verification system processor, the user identifier, as part of the transaction, to verify the user and/or user device (Figs.3-4 and Para: 0061 teaches a user profile subsystem 216 may be operable to create a profile of the user. The user profile subsystem can retrieve or receive information about the user. This information may include the users name, one or more identifiers (such as, a social security number), phone numbers, electronic addresses, or other information that is associated with the user. This user information may be stored in the database 114 and used either in payment or in order fulfillment by the user system 204 or one or more other systems in the private payment system 108. Para: 0010 and Para: 0092-0093 teaches the merchant 112 will provide the token 302 in an advertisement within a periodical, publication, or an Internet page. The token will also be associated with a service or good and may be provided to the user through other sources or methods. The token consist of merchant identifier and a product identifier. The user receives the token from the merchant, to begin a transaction to push payment to the merchant to receive the product or service associated with the token. The user sends the token and authentication information to the private payment system 108. Thus, the user communicates the information within the token, such as, the payee identity 304 and the product or service 306 associated with the token 302 to the private payment system. Para: 0079-0081 teaches authenticate the user 102 when conducting transactions with the user. The authentication subsystem can verify the security data such as username, password, PIN or other such data that is stored in the database. Figs.3-4, 

Thomas teaches all the above claimed limitations but does not expressly teach authenticating, by the verification system processor,  the unique recipient identifier in the token, as part of the transaction, to verify the target device; and when the target device are authenticated by the verification system successfully, causing, by the verification system processor, the restricted information, identified by the set of restricted information identifier data structures in the token, to be provided to the target device; wherein the unique identifier of the recipient comprises a random or pseudo-random sequence of numbers or symbols generated by the microprocessor using a random or pseudo-random number generator and a seed, the seed comprising one or more of an electronic address or physical location associated with a target device, a unique identifier of the target device, a session identifier of a session involving the target device, and a random number identifier.

Weiss teaches authenticate the unique identifier of the recipient in the token, as part of the transaction, to verify the target device; and when the user device and the target device are authenticated by the verification system successfully, cause the restricted information and the set of restricted information identifier data structures to be provided to the target device (Para: 0122 -0124 teaches the two devices can remain in communication for completion of the funds-transfer authorization via the universal secure registry (USR). The user-payer employs the 

wherein the unique identifier of the recipient comprises a random or pseudo-random sequence of numbers or symbols generated by the microprocessor using a random or pseudo-random number generator and a seed (Para: 0122-0124 teaches the universal secure registry (USR) separately authenticates itself to the two mobile devices employed in the transaction by generating a subsequent random one time code based on a seed associated with the respective mobile device and the current time. The one time random code generated by the USR for the user-payer is communicated to the payer's mobile device and the one time random code generated by the USR for the user-payee is communicated to the payee's mobile device. The two mobile devices each employ their respective seed with the time that the USR generated the random one-time code to confirm the identity),
the seed comprising one or more of an electronic address or physical location associated with a target device, a unique identifier of the target device, a session identifier of a session involving the target device, and a random number identifier (Para:0066 teaches a digital seed which will be encrypted is communicated from the USR to the user's mobile device. In general, the seed is employed to generate a random number, for example, a time varying random number that can be used to identify the user. The seed is combined with an electronic serial number (ESN) of the 

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filing to modify Thomas to include authenticate, the unique identifier of the recipient in the token, as part of the transaction, to verify the target device, wherein the unique identifier of the recipient comprises a random or pseudo-random sequence of numbers or symbols generated using a random or pseudo-random number generator and a seed, as taught by Weiss such a setup would identify an entity  is authorized to transfer the fund.

20.   Regarding claims 25, 40 and 45 Thomas teaches the method, the verification system and the non-transitory computer readable storage medium, wherein the restricted information comprises one or more of license permission to execute or access software or media content licensed to the user or user device, a user credential, cryptosystem secret, cryptographic secret, a cryptosystem identifier, and financial-related information (Figs.1-3, Para: 0005 and Para: 0008-0014 teaches the restricted information includes the payment amount, and user credentials such as the user name, email, home address, or work address etc.), 
wherein the set of restricted information identifier data structures identifies a type, level, and/or amount of restricted information that the target device is authorized or privileged to receive from an information provider, and wherein a first target device is authorized to receive a first type, level, and/or amount of restricted information at a request of the user while a second target device is authorized to receive a second type, level, and/or amount of information at a request of the user  (Figs.1-3, Para: 0005 and Para: 0008-0014 teaches the restricted 

21.    Regarding claims 46,49 and 50 Thomas teaches the method, the verification system and the non-transitory computer readable storage medium, wherein the target device is associated with a merchant, wherein the token comprises a set of product or service identifier data structures comprises a product or service identifier of an associated product or service (Para: 0008-0013 teaches the token consists of payee [recipient] identifier and product identifier and the service associated with the transaction), 
wherein the token is embedded in an internet advertisement selected by the user device, wherein the verification system processor receives an identifier associated with the internet advertisement; and wherein the restricted information relates to payment for the associated product or service (Para: 0010, Para: 0092-0094 and claim 7 teaches the merchant 112 will provide the token 302 in an advertisement within a periodical, publication, or an Internet page. The token will also be associated with a service or good and may be provided to the user through other sources or methods. The user receives the token from the merchant, to begin a transaction to push payment to the merchant to receive the product or service associated with the token. The user sends the token and authentication information to the private payment system 108. Thus, the user communicates the information within the token, such as, the payee identity 304 and the product or service 306 associated with the token 302 to the private payment system. The private payment system authenticates the user; and receives the instructions to either authorization for a transaction with the token or denial of the transaction, wherein the private payment system pushes payment [restricted information] to the merchant if the transaction is authorized).

.

23.    Claims 22, 37 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub.No.2011/0276479) in view of Weiss (US Pub.No.2012/0240195) as applied to claims 21, 47, and 48 above and in view of Scott (US Pub.No.2015/0278487) and  further in view of Hart (US Pub.No.2008/0243702).

24.    Regarding claims 22, 37 and 42 Thomas in view of Weiss teaches the method, the verification system and the non-transitory computer readable storage medium, wherein the user is authenticated by the verification system successfully (Thomas: Para: 0079-0091 teaches authenticating the user using his identity), 
But Thomas in view of Weiss does not expressly teach wherein the seed further comprises a session identifier of a session involving the target device and a unique name of an entity associated with the target device.

Scott teaches the seed comprises a session identifier of a session involving the target device and a unique name of an entity associated with the target device (Para: 0027 and Para: 0068 and Para: 0149 teaches verifying the identity of the seller device [merchant/target device] using 

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filing to modify Thomas in view of Weiss to include the seed comprises a session identifier of a session involving in the target device, as taught by Scott such a setup can help protect consumers against purchasing counterfeit goods (or diverted authentic goods from unauthorized sellers) over the Internet (para: 0008).

Thomas in view of Weiss and in view of Scott teaches all the above claimed limitations but does not expressly teach providing, by the verification system processor, an approval code to the target device, the approval code comprising the set of restricted information identifier data structures identifying restricted information and the unique identifier associated with the target device or a third party system associated with the target device or an electronic session identifier associated with the electronic session, and a transaction identifier associated with the transaction to cause an information provider to authorize provision of the restricted information to the user.

 Harts teaches provides an approval code to the target device, the approval code comprising a restricted information identifier of the restricted information and the unique identifier associated with the target device or a third party system associated with the target device or an electronic session identifier associated with the electronic session, and a transaction identifier associated with the transaction to cause an information provider to 

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filing to modify Thomas in view of Weiss and in view of Scott to include providing, by the verification system, an approval code to the merchant system as taught by Hart since such a setup would identify an entity is authorized to transfer the value for a transaction.

25.    Claims 23, 38 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub.No.2011/0276479) in view of Weiss (US Pub.No.2012/0240195) as applied to claims 21, 36 and 41 above and in view of Scott (US Pub.No.2015/0278487) and further in view of Poon (US Pub.No.2012/0150742).

26.    Regarding claims 23 , 38,43 Thomas in view of Weiss and in view of Scott teaches the method, the verification system and the non-transitory computer readable storage medium, wherein the user identifier comprises information a user device identifier of the user device, the user device identifier comprising one or more of a central processing unit identifier, an IMEI number of the user device, a SIM identifier, a network identifier, an application identifier, and a synchronized counter, a unique trait of the user, the unique trait comprising one or more of a fingerprint, facial attribute, voiceprint, and retina scan, and a current location of the user and/or a continuity of location of the user (Thomas: Fig.3D and Para:0061, Para:0076-0078 teaches the user identifiers includes users name, PIN, user id (such as social security number, global 
wherein the seed comprises a plurality of an electronic address or physical location associated with the target device, a unique identifier of the target device, and a unique name of an entity associated with the target device, and a random number identifier (Thomas: Para:0008-0009, Para:0070-0074 teaches the payee identity includes merchant name, merchant id, unique name of the entity, phone number, e-mail address, pair-wised name, payment account number, routing number, a universal payment identification code (UPIC), a globally unique identifier (GUID) and/or other type of identifier that uniquely identifies the merchant.
Weiss: Para: 0122-0124 teaches the universal secure registry (USR) separately authenticates itself to the two mobile devices employed in the transaction by generating a subsequent random one time code based on a seed associated with the respective mobile device and the current time. The two mobile devices each employ their respective seed with the time that the USR generated the random one-time code to confirm the identity.  Para: 0066-0067 teaches the seed is employed to generate a random number, for example, a time varying random number that can be used to identify the user.

Both Thomas and Weiss teaches all the above claimed limitations but does not expressly teach the seed comprises a session identifier of a session involving the target device.

Scott teaches the seed comprises a session identifier of a session involving the target device
(Para: 0027 and Para: 0068 and Para: 0149 teaches verifying the identity of the seller using the digital identity origin pattern. The digital identity origin patterns include a pattern token or a pointer to the pattern token. The pattern token may be a string that represents a time nonce or a session identifier, which is used to ensure the digital identity origin pattern has a limited window 

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filing to modify Thomas in view of Weiss to include a session identifier of a session involving in the target device, as taught by Scott such a setup can help protect consumers against purchasing counterfeit goods (or diverted authentic goods from unauthorized sellers) over the Internet (para: 0008).

Thomas in view of Weiss and in view of Scott teaches all the above claimed limitations but does not expressly teach the microprocessor further sends to an information provider, a surrogate identifier associated with the user identifier rather than the user identifier itself, the surrogate identifier being generated by a random or pseudo-random number generator or a cryptographic hash algorithm.

Poon teaches sends to an information provider, a surrogate identifier associated with the user identifier rather than the user identifier itself, the surrogate identifier being generated by a random or pseudo-random number generator or a cryptographic hash algorithm (Para:0099-0105 teaches a surrogate identifier for identifying user. The surrogated identifier can be generated with a random component using a random number generator).

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filing to modify Thomas in view of Weiss and in view of Scott to include a .

27.    Claims 24, 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub.No.2011/0276479) in view of Weiss (US Pub.No.2012/0240195) as applied to claims 21, 36 and 41 above and further in view of Eksten (US Pub.No.2018/0329693).

28. Regarding claims 24, 39 and 44 Thomas in view of Weiss teaches all the above claimed limitations, but does not expressly teach method, the verification system and the non-transitory computer readable storage medium, further comprising: updating, by the verification system to the user device processor, a first distributed, encrypted ledger to comprise details of the electronic session and transaction, the details relating to one or more of each credential issued, each credential authorized by the user, each credential approved by the user, and each transfer of restricted information; and verifying the details in the first distributed, encrypted ledger with details of a second distributed, encrypted ledger maintained by an information provider to verify the transaction, wherein the transaction is one or more of interrupted, delayed or reversed in an event that there is a difference in the details between the first and a second distributed, encrypted ledgers.

Eksten teaches updating, by the verification system to the user device processor, a first distributed, encrypted ledger to comprise details of the electronic session and transaction (Para:0096-0098 teaches the distribute ledger (database) that records transactions or other types of data (e.g. computing components) in a public or private peer-to-peer network. The distributed ledger comprises of blocks. Updating the distribute leader with block having electronic transaction details. The term block will refer to electronic entries of the distributed ledger Para: 0121 teaches encrypting the information in the distribute ledger), the details 

and verifying the details in the first distributed, encrypted ledger with details of a second distributed, encrypted ledger maintained by an information provider to verify the transaction, wherein the transaction is one or more of interrupted, delayed or reversed in an event that there is a difference in the details between the first and a second distributed, encrypted ledgers (Para:0229-0233 teaches verifying the details in the first distributed ledger details with the details of the second distributed leader).

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filing to modify Thomas in view of Weiss to include verifying the details in the first distributed, encrypted ledger with details of a second distributed, encrypted ledger maintained by an information provider to verify the transaction as taught by Eksten such a setup would verify the components of the electronic transaction in the distributed ledger.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506.  The examiner can normally be reached on Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DEREENA T CATTUNGAL/Examiner, Art Unit 2431                                                                                                                                                                                                        

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431